Detailed Action




Claims 1-20 were pending in this application.
Claims 1-2, 6-7, 15-17 and 20 have been amended.
Claims 1-20 remain pending in this application and are presented for examination.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 


Response to Arguments
Applicant's arguments filed 12/28/2020 have been considered fully, but they are not persuasive.
Applicant asserts the prior art references cited do not disclose the claimed invention as amended in terms of “querying, by the processor, a global configuration database to identify passive devices that include outdated firmware and match the identified” because passive devices are disclosed to use a push-pull communication model with another device (Reply, pp. 12-14).  However, the primary prior art reference, Salgueiro, does disclose querying, by the processor, a global configuration database to identify passive devices that include outdated firmware and match the identified (Salgueiro: ¶¶ 33-34, wherein a combined data manager based on update metadata determines what IoT devices would be relevant for an update upon being stored in an update repository).  Salgueiro discloses the passive devices of the claimed invention because passive devices are disclosed as including Internet of Things (IoT) devices (Salgueiro: ¶¶ 33-34).  Applicant’s own disclosure, in particular, in the very sentence disclosing that passive devices use a push-pull communication model with another device continues further to note that “an IoT access point” would be the typical sort of device with which a passive device would engage in push-pull communications (Spec., ¶ 32).  Applicant’s disclosure provides further examples of such passive devices as being IoT devices, including access controllers, sensors and alarms (Spec., ¶¶ 32, 34).  Finally, in response to applicant's argument that the references fail to show In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant’s disclosure explicitly disclaims ascribing “technical details related to an individual telecommunication standard or technology are for illustrative purposes only, and are not intended to limit the scope of the claims to a particular communication system or technology unless specifically recited in the claim language” (Spec., ¶ 174).  Therefore, while passive devices are disclosed as using a push-pull communication model with another device, e.g. an IoT access point, the claim limitation concerning “passive device” is treated as such, with the push-pull communication model aspect treated as merely illustrative of a technical detail of how such passive devices might work, not that which is being claimed, absent actual claim language.
Applicant further asserts the prior art references cited do not disclose the claimed invention as amended in terms of “sending, by the processor, the firmware file to the identified proxy agent component to cause the identified proxy agent component to initiate an update procedure on the test device included in the same isolated network as the identified proxy agent component” because the primary prior art reference, Salgueiro, does not disclose such claim language and neither does the secondary primary prior art reference, Searle (Reply, pp. 12-15).  However, Salgueiro was not cited for disclosing sending, by the processor, the firmware file to the identified proxy agent component to cause the identified proxy agent component to initiate an update procedure on the test device included in the same isolated network as the identified proxy agent component.  In response to applicant's arguments against the references individually, one In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Searle, cited in combination with Salgueiro, does disclose sending, by the processor, the firmware file to the identified proxy agent component to cause the identified proxy agent component to initiate an update procedure on the test device (Searle: ¶¶ 2011, 2013, wherein M2M Cloud client products incorporated into the M2M gateway acting as a proxy for connected devices includes the update client, ¶ 2018, downloading updates deemed appropriate, upon being notified to do so, ¶ 2015) included in the same isolated network as the identified proxy agent component (Searle: ¶¶ 1990, 2001, 2009, wherein an M2M gateway acts as a proxy for connected devices, providing local network services, including for distributing updates to devices via specific update mechanisms).  In Searle, M2M Cloud client products incorporated into the M2M gateway (Searle: ¶¶ 2011, 2013) act as a proxy for connected devices (Searle: ¶ 2018), and so an update procedure is initiated so that updates are downloaded when deemed appropriate, resulting in a firmware file being sent to a proxy agent component thus identified (Searle: ¶ 2015).  Furthermore, the M2M gateway incorporating M2M Cloud client products is on the same local network as the proxy agent component that has been identified (Searle: ¶¶ 1990, 2001, 2009)  Therefore, Searle, cited in combination with Salgueiro, does disclose sending, by the processor, the firmware file to the identified proxy agent component to cause the identified proxy agent component to initiate an update procedure on the test device included in the same isolated network as the identified proxy agent component.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salgueiro, et al., U.S. Patent Application Publication No. US 2019/0288913 A1 (hereinafter Salgueiro), in view of Searle, et al., U.S. Patent Application Publication No. US 2016/0291959 A1 (hereinafter Searle), and further in view of Zimmer, et al., U.S. Patent Application Publication No. US 2018/0227391 A1 (hereinafter Zimmer).
Claim 1 is disclosed by Salgueiro, wherein 
1. 	A method of updating software on passive devices included in an isolated network, the method comprising:
receiving, via a processor (Fig. 1 # 150, ¶¶ 13, 86, 90) in a centralized update service (CUS) computing device, a firmware file and information identifying at least one […] of a passive device (Fig. 1 # 130, ¶¶ 16, 30, wherein an update is stored in an update repository, including firmware images developed for particular Internet of Things (IoT) devices being managed in a network, ¶ 23);
generating, by the processor, a firmware profile information element based on the received firmware file (¶¶ 25-26, wherein an update manifest includes metadata regarding updates for Internet of Things (IoT) devices); 
querying, by the processor, a global configuration database to identify passive devices that include outdated firmware and match the identified (¶¶ 33-34, wherein a combined data manager based on update metadata determines what IoT devices would be relevant for an update upon being stored in an update repository) […];
selecting, by the processor, at least one of the identified passive devices as a test device (¶¶ 51-53, wherein an update specific policy is enforced so that an IoT device is targeted for updating); […]
Salgueiro in view of Zimmer does not disclose explicitly, but Searle does disclose:
[…] make and model […] make and model (¶¶ 50, 52, wherein remote embedded devices, ¶¶ 46-47, with issues in need of resolution through updates are identified by make and model) […]
identifying, by the processor, a proxy agent component that is included in the same isolated network as the test device (¶¶ 1990, 2001, 2009, wherein an M2M gateway acts as a proxy for connected devices, providing local network services, including for distributing updates to devices via specific update mechanisms); 
sending, by the processor, the firmware file to the identified proxy agent component to cause the identified proxy agent component to initiate an update procedure on the test device (¶¶ 2011, 2013, wherein M2M Cloud client products incorporated into the M2M gateway acting as a proxy for connected devices includes the update client, ¶ 2018, downloading updates deemed appropriate, upon being notified to do so, ¶ 2015) included in the same isolated network as the identified proxy agent component (¶¶ 1990, 2001, 2009, wherein an M2M gateway acts as a proxy for connected devices, providing ;
receiving, by the processor, feedback from the proxy agent component included in the same isolated network as the test device, the feedback including state transition information indicating whether the update procedure caused the passive device to transition into a succeeded state, a reverted state, or a failed state […] received from the proxy agent component included in the same isolated network as the test device […] (¶¶ 1990, 2018, wherein installed updates resulting in installation or software faults are reported back to the M2M Cloud server via the local M2M gateway proxy’s update client, in the form of log event notifications (LENs) including for software and configuration events, ¶¶ 2033-2034, whereby update events emitted include when an update installed successfully, a rollback resulted in successfully reverting back after an update failed to install correctly, or the update failed to install successfully and the rollback also failed, ¶¶ 909-912); […] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Salgueiro in view of Zimmer with Searle.  The reason for doing so would have been to facilitate managing remote embedded devices that tend to be inaccessible and impracticable to update (Searle: ¶¶ 46-47, 50, 52, 1990, 2001, 2009).
Salgueiro in view of Searle does not disclose explicitly, but Zimmer does disclose:
generating, by the processor, a trust score for the firmware file based on the feedback (Fig. 1 # 92, ¶ 51, wherein an evaluation manager assigns trustworthiness ; and 
determining, by the processor, whether to send the firmware file to other identified passive devices based on the generated trust score (Fig. 3 # 346, ¶¶ 63, 85, wherein the firmware from the device’s firmware resource table (FRT) with the highest trustworthiness ranking score is utilized to update other devices, ¶ 103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Salgueiro in view of Searle with Zimmer.  The reason for doing so would have been to maximize the quality of the firmware to be installed on client devices (Zimmer: ¶¶ 54-55, 63, 85, 103).
Claim 2 is not disclosed explicitly by Salgueiro in view of Zimmer, but is disclosed by Searle wherein
2. 	The method of claim 1, wherein sending the firmware file to the identified proxy agent component to cause the identified proxy agent component to initiate an update procedure on the test device included in the same isolated network as the identified proxy agent component includes leveraging intermediary agents to support secure communication through isolation layers to proxy agent components on isolated networks (¶¶ 1990-1991, wherein secure intelligent device software management includes the M2M Cloud securely distributing and installing software updates over secure channels, including via VPN to M2M gateways acting as proxies for connected devices, ¶¶ 2001, 4417, whereby an M2M gateway acts as a proxy for connected devices, providing local .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Salgueiro in view of Zimmer with Searle.  The reason for doing so would have been to securely facilitate managing remote embedded devices that tend to be inaccessible and impracticable to update (Searle: ¶¶ 46-47, 1990-1991).
Claim 5 is disclosed by Salgueiro in view of Searle and Zimmer, wherein Salgueiro discloses
5. 	The method of claim 1, wherein the CUS computing device is part of a scalable distributed computing and network architecture (¶ 13, wherein IoT devices managed by an update repository, forwarder, controller and other facilities are distributed across networks and physical locations so that potentially millions of devices can be managed, ¶ 98).
Claim 6 is not disclosed explicitly by Salgueiro in view of Zimmer, but is disclosed by Searle wherein 
6. 	The method of claim 1, wherein operations of sending the firmware file to the identified proxy agent component, receiving feedback from the proxy agent component included in the same isolated network as the test device, and generating a trust score for the firmware file based on the feedback received from the proxy agent component included in the same isolated network as the test device comprise: 
sending the firmware file to one or more proxy agent components to cause a select group of passive devices to install the firmware file (¶¶ 2011, 2013, wherein M2M ; 
receiving separate discrete state transition information messages from each device in the select group of passive devices (¶ 2018, wherein installed updates resulting in installation or software faults are reported back to the M2M Cloud server via the M2M gateway proxies of update clients, in the form of log event notifications (LENs) including for software and configuration events, ¶¶ 2033-2034); and […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Salgueiro in view of Zimmer with Searle.  The reason for doing so would have been to facilitate managing remote embedded devices that tend to be inaccessible and impracticable to update (Searle: ¶¶ 46-47, 50, 52, 1990, 2001, 2003, 2009).
Salgueiro in view of Searle does not disclose explicitly, but Zimmer does disclose:
[…] generating the trust score based on the received separate discrete state transition information messages (Fig. 1 # 92, ¶ 51, wherein an evaluation manager assigns trustworthiness ranking scores to each device’s firmware resource table (FRT), ¶¶ 9, 25, based on observed data from monitored device behavior, ¶¶ 54-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Salgueiro in view of Searle with 
Claim 7 is not disclosed explicitly by Salgueiro in view of Searle, but is disclosed by Zimmer wherein 
7. 	The method of claim 1, wherein operations of generating a trust score for the firmware file based on the feedback received from the proxy agent component
included in the same isolated network as the test device and determining whether to send the firmware file to the other identified passive devices based on the generated trust score comprise using network and device security mechanisms along with a social dimension of trust to assure trustworthiness of the firmware file (Fig. 1 # 92, ¶ 51, wherein observed data for gauging a trustworthiness ranking score from monitored device behavior involves crowd sourcing, ¶¶ 54-55, including for devices with network and device security mechanisms, Fig. 1 # 29, ¶¶ 30, 48, 119).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Salgueiro in view of Searle with Zimmer.  The reason for doing so would have been to maximize security for the firmware to be installed on client devices (Zimmer: ¶¶ 51, 54-55).
Claim 8 is disclosed by Salgueiro in view of Searle and Zimmer, wherein Salgueiro discloses
8. 	The method of claim 1, further comprising: 
determining selection criteria for implementing a policy (Fig. 2 # 216, ¶¶ 16, 22, wherein an update specific policy is formulated, including criteria for how IoT devices are to be updated, including with firmware images, whereby appropriate updates are ; 
retrieving metadata associated with the identified passive devices that include outdated firmware (Fig. 1 # 110, ¶ 41, wherein metadata regarding IoT devices is monitored, including versions installed and operating states, so that IoT devices that have not been updated according to benchmarks can be determined) […] 
determining based on the determined selection criteria and retrieved metadata whether initiating the update procedure on an identified passive device is consistent with implementing the policy (Fig. 2 # 216, ¶¶ 16, 22, wherein an update specific policy is enforced, according to criteria for how IoT devices are to be updated, including with firmware images, whereby appropriate updates are encouraged and inappropriate updates are discouraged, in accordance with update specific policy criteria, ¶ 98); and 
forgoing initiating the update procedure on the passive device in response to determining based on the determined selection criteria and retrieved metadata that initiating the update procedure on an identified passive device is not consistent with implementing the policy (Fig. 2 # 216, ¶¶ 16, 22, wherein an update specific policy is enforced, according to criteria for how IoT devices are to be updated, including with firmware images, whereby appropriate updates are encouraged and inappropriate updates are discouraged, in accordance with update specific policy criteria, ¶ 98).
Salgueiro in view of Zimmer does not disclose explicitly, but Searle does disclose:
and match the identified make and model (¶¶ 50, 52, wherein remote embedded devices, ¶¶ 46-47, with issues in need of resolution through updates are identified by make and model); […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Salgueiro in view of Zimmer with Searle.  The reason for doing so would have been to facilitate managing remote embedded devices by updating them along specific lines (Searle: ¶¶ 46-47, 50, 52).
Claim 9 is disclosed by Salgueiro in view of Searle and Zimmer, wherein Salgueiro discloses
9. 	The method of claim 8, wherein determining based on the determined selection criteria and retrieved metadata whether initiating the update procedure on an identified passive device is consistent with implementing the policy comprises at least one of: 
	determining whether the identified passive device is being updated by another task; 
determining whether two or more identified passive devices are running the same version of software; 
determining whether the identified passive device has a related or overlapping coverage area as another identified passive device; 
determining a priority associated with the identified passive device; 
determining whether the identified passive device is a mission critical device; 
determining whether two or more identified passive devices are included in the same group or collection of devices; or 
determining whether two or more identified passive devices are included in conflicting groups or collections of devices (Fig. 2 # 216, ¶¶ 16, 22, wherein an update specific policy is enforced, according to criteria for how IoT devices are to be updated, including with firmware images, whereby appropriate updates are encouraged and inappropriate updates are discouraged, in accordance with update specific policy criteria, including updates tailored to specific groups defined by criteria, ¶¶ 65, 98).
Claim 10 is disclosed by Salgueiro in view of Searle and Zimmer, wherein Salgueiro discloses
10. 	The method of claim 9, wherein forgoing initiating the update procedure on the passive device comprises: 
forgoing selecting the identified passive devices as the test device; or 
forgoing sending the firmware file to the identified proxy agent component (Fig. 2 # 216, ¶¶ 16, 22, wherein an update specific policy is enforced, according to criteria for how IoT devices are to be updated, including with firmware images, whereby appropriate updates are encouraged and inappropriate updates are discouraged, in accordance with update specific policy criteria, ¶ 98).
Claim 11 is disclosed by Salgueiro in view of Searle and Zimmer, wherein Salgueiro discloses
11. 	The method of claim 9, wherein forgoing initiating the update procedure on the passive device comprises the identified proxy agent component forgoing initiating the update procedure on the passive device (Fig. 2 # 216, ¶¶ 16, 22, wherein an update specific policy is enforced, according to criteria for how IoT devices are to be updated, including with firmware images, whereby appropriate updates are encouraged and .
Claim 12 is disclosed by Salgueiro in view of Searle and Zimmer, wherein Salgueiro discloses
12. 	The method of claim 8, further comprising: 
[…] determining based on the determined selection criteria and retrieved metadata whether initiating an update procedure on an identified passive device is consistent with implementing a policy (Fig. 2 # 216, ¶¶ 16, 22, wherein an update specific policy is enforced, according to criteria for how IoT devices are to be updated, including with firmware images, whereby appropriate updates are encouraged and inappropriate updates are discouraged, in accordance with update specific policy criteria, ¶ 98); and 
forgoing initiating the update procedure on the passive device in response to determining that initiating an update procedure on the identified passive device is not consistent with implementing the policy (Fig. 2 # 216, ¶¶ 16, 22, wherein an update specific policy is enforced, according to criteria for how IoT devices are to be updated, including with firmware images, whereby appropriate updates are encouraged and inappropriate updates are discouraged, in accordance with update specific policy criteria, ¶ 98).
Salgueiro in view of Zimmer does not disclose explicitly, but Searle does disclose:
[…] receiving, in the identified proxy agent component, the firmware file (¶¶ 2011, 2013, wherein M2M Cloud client products incorporated into the M2M gateway ; 
receiving, in the identified proxy agent component, a list of devices to be updated based on the received firmware file (¶ 2006, wherein collections of devices are organized into segments for targeted software updates, whereby the M2M Cloud server sends updates to the M2M gateway acting as a proxy for connected devices for targeted segments matching the software update to be installed, ¶¶ 2008-2009); […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Salgueiro in view of Zimmer with Searle.  The reason for doing so would have been to facilitate managing remote embedded devices that tend to be inaccessible and impracticable to update (Searle: ¶¶  2006, 2009, 2011, 2013, 2015, 2018).
Claim 14 is disclosed by is disclosed by Salgueiro in view of Searle and Zimmer, wherein Salgueiro discloses
14. 	The method of claim 1, wherein selecting at least one of the identified passive devices as the test device comprises: 
retrieving metadata identifying at least one of (¶¶ 33-34, wherein a combined data manager based on update metadata determines what IoT devices would be relevant for an update upon being stored in an update repository): 
a geographic location of at least one of the identified passive devices; 
an installation facility of at least one of the identified passive devices; 
a security requirement of the installation facility; 
an installation location within the installation facility; 
a coverage area of at least one of the identified passive devices; 
a grouping of at least one of the identified passive devices; or 
a priority of at least one of the identified passive devices (Fig. 2 # 216, ¶¶ 16, 22, wherein an update specific policy is enforced, according to criteria for how IoT devices are to be updated, including with firmware images, whereby appropriate updates are encouraged and inappropriate updates are discouraged, in accordance with update specific policy criteria, including updates tailored to specific groups defined by criteria, ¶¶ 65, 98); and 
selecting at least one of the identified passive devices as the test device based on the retrieved metadata (¶¶ 51-53, wherein an update specific policy is enforced so that an IoT device is targeted for updating).
Claim 15 is disclosed by Salgueiro in view of Searle and Zimmer, wherein Salgueiro discloses
15. 	The method of claim 1, further comprising augmenting the firmware file with instructions for implementing an installation policy, wherein sending the firmware file to the identified proxy agent component to cause the identified proxy agent component to initiate an update procedure on the test device comprises sending the firmware file to the identified proxy agent component to cause the identified proxy agent component to implement the installation policy based on information collected from the passive devices (¶¶ 25-27, wherein a Manufacturer Usage Description (MUD) is a general policy extended to include update metadata, including a Software Update for Internet of Things .


Claim 16 is disclosed by Salgueiro, wherein
16. 	A server computing device, comprising: 
a processor configured with processor-executable software instructions to perform operations comprising (Fig. 1 # 150, ¶¶ 13, 86, 90): 
receiving a firmware file and information identifying at least one […] of a passive device (Fig. 1 # 130, ¶¶ 16, 30, wherein an update is stored in an update repository, including firmware images developed for particular Internet of Things (IoT) devices being managed in a network, ¶ 23); 
generating a firmware profile information element based on the received firmware file (¶¶ 25-26, wherein an update manifest includes metadata regarding updates for Internet of Things (IoT) devices); 
querying a global configuration database to identify passive devices that include outdated firmware and match the identified (¶¶ 33-34, wherein a combined data manager based on update metadata determines what IoT devices would be relevant for an update upon being stored in an update repository) […]; 
selecting at least one of the identified passive devices as a test device (¶¶ 51-53, wherein an update specific policy is enforced so that an IoT device is targeted for updating); […]

[…] make and model […] make and model (¶¶ 50, 52, wherein remote embedded devices, ¶¶ 46-47, with issues in need of resolution through updates are identified by make and model) […]
identifying a proxy agent component that is included in the same isolated network as the test device (¶¶ 1990, 2001, 2009, wherein an M2M gateway acts as a proxy for connected devices, providing local network services, including for distributing updates to devices via specific update mechanisms); 
sending the firmware file to the identified proxy agent component to cause the identified proxy agent component to initiate an update procedure on the test device (¶¶ 2011, 2013, wherein M2M Cloud client products incorporated into the M2M gateway acting as a proxy for connected devices includes the update client, ¶ 2018, downloading updates deemed appropriate, upon being notified to do so, ¶ 2015) included in the same isolated network as the identified proxy agent component (¶¶ 1990, 2001, 2009, wherein an M2M gateway acts as a proxy for connected devices, providing local network services, including for distributing updates to devices via specific update mechanisms); 
receiving feedback from the proxy agent component included in the same isolated network as the test device, the feedback including state transition information indicating whether the update procedure caused the passive device to transition into a succeeded state, a reverted state, or a failed state […] received from the proxy agent component included in the same isolated network as the test device […] (¶¶ 1990, 2018, wherein installed updates resulting in installation or software faults are reported back to the M2M Cloud server via the local M2M gateway proxy’s update client, in the form of log event notifications (LENs) including for software and configuration events, ¶¶ 2033-2034, whereby update events emitted include when an update installed successfully, a rollback resulted in successfully reverting back after an update failed to install correctly, or the update failed to install successfully and the rollback also failed, ¶¶ 909-912); […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Salgueiro in view of Zimmer with Searle.  The reason for doing so would have been to facilitate managing remote embedded devices that tend to be inaccessible and impracticable to update (Searle: ¶¶ 46-47, 50, 52, 1990, 2001, 2009).
Salgueiro in view of Searle does not disclose explicitly, but Zimmer does disclose:
generating a trust score for the firmware file based on the feedback (Fig. 1 # 92, ¶ 51, wherein an evaluation manager assigns trustworthiness ranking scores to each device’s firmware resource table (FRT), ¶¶ 9, 25, based on observed data from monitored device behavior, ¶¶ 54-55) […] ; and 
determining whether to send the firmware file to other identified passive devices based on the generated trust score (Fig. 3 # 346, ¶¶ 63, 85, wherein the firmware from the device’s firmware resource table (FRT) with the highest trustworthiness ranking score is utilized to update other devices, ¶ 103).

Claim 17 is not disclosed explicitly by Salgueiro in view of Zimmer, but is disclosed by Searle wherein 
17. 	The server computing device of claim 16, wherein the processor is configured with processor-executable software instructions to perform operations such that operations of sending the firmware file to the identified proxy agent component, receiving feedback from the proxy agent component included in the same isolated network as the selected passive device, and generating a trust score for the firmware file based on the feedback received from the proxy agent component included in the same isolated network as the test device comprise: 
sending the firmware file to one or more proxy agent components to cause a select group of passive devices to install the firmware file (¶¶ 2011, 2013, wherein M2M Cloud client products incorporated into the M2M gateway acting as a proxy for connected devices includes update clients, ¶ 2018, segmented into groups delimited by rules for targeted application of updates, ¶ 2003, including downloading updates deemed appropriate, upon being notified to do so, ¶ 2015); 
receiving separate discrete state transition information messages from each device in the select group of passive devices (¶ 2018, wherein installed updates resulting in installation or software faults are reported back to the M2M Cloud server via the M2M ; and […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Salgueiro in view of Zimmer with Searle.  The reason for doing so would have been to facilitate managing remote embedded devices that tend to be inaccessible and impracticable to update (Searle: ¶¶ 46-47, 50, 52, 1990, 2001, 2003, 2009).
Salgueiro in view of Searle does not disclose explicitly, but Zimmer does disclose:
[…] generating the trust score based on the received separate discrete state transition information messages (Fig. 1 # 92, ¶ 51, wherein an evaluation manager assigns trustworthiness ranking scores to each device’s firmware resource table (FRT), ¶¶ 9, 25, based on observed data from monitored device behavior, ¶¶ 54-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Salgueiro in view of Searle with Zimmer.  The reason for doing so would have been to maximize the quality of the firmware to be installed on client devices (Zimmer: ¶¶ 51, 54-55).
Claim 18 is disclosed by Salgueiro in view of Searle and Zimmer, wherein Salgueiro discloses
18. 	The server computing device of claim 16, wherein the processor is configured with processor-executable software instructions to perform operations further comprising: 
determining selection criteria for implementing a policy (Fig. 2 # 216, ¶¶ 16, 22, wherein an update specific policy is formulated, including criteria for how IoT devices are to be updated, including with firmware images, whereby appropriate updates are encouraged and inappropriate updates are discouraged, in accordance with update specific policy criteria); 
retrieving metadata associated with the identified passive devices that include outdated firmware (Fig. 1 # 110, ¶ 41, wherein metadata regarding IoT devices is monitored, including versions installed and operating states, so that IoT devices that have not been updated according to benchmarks can be determined) […]
determining based on the determined selection criteria and retrieved metadata whether initiating the update procedure on an identified passive device is consistent with implementing the policy (Fig. 2 # 216, ¶¶ 16, 22, wherein an update specific policy is enforced, according to criteria for how IoT devices are to be updated, including with firmware images, whereby appropriate updates are encouraged and inappropriate updates are discouraged, in accordance with update specific policy criteria, ¶ 98); and 
forgoing initiating the update procedure on the passive device in response to determining based on the determined selection criteria and retrieved metadata that initiating the update procedure on an identified passive device is not consistent with implementing the policy (Fig. 2 # 216, ¶¶ 16, 22, wherein an update specific policy is enforced, according to criteria for how IoT devices are to be updated, including with firmware images, whereby appropriate updates are encouraged and inappropriate updates are discouraged, in accordance with update specific policy criteria, ¶ 98).

[…] and match the identified make and model (¶¶ 50, 52, wherein remote embedded devices, ¶¶ 46-47, with issues in need of resolution through updates are identified by make and model); […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Salgueiro in view of Zimmer with Searle.  The reason for doing so would have been to facilitate managing remote embedded devices by updating them along specific lines (Searle: ¶¶ 46-47, 50, 52).
Claim 19 is disclosed by Salgueiro in view of Searle and Zimmer, wherein Salgueiro discloses 
19. 	The server computing of claim 16, wherein the processor is configured with processor-executable software instructions to perform operations such that selecting at least one of the identified passive devices as the test device comprises: 
[…] selecting at least one of the identified passive devices as the test device based on metadata identifying at least one of a geographic location of at least one of the identified passive devices, an installation facility of at least one of the identified passive devices, a security requirement of the installation facility, an installation location within the installation facility, a coverage area of at least one of the identified passive devices, a grouping of at least one of the identified passive devices, or a priority of at least one of the identified passive devices (Fig. 2 # 216, ¶¶ 16, 22, wherein an update specific policy is enforced, according to criteria for how IoT devices are to be updated, including with firmware images, whereby appropriate updates are encouraged and inappropriate updates .
Salgueiro in view of Zimmer does not disclose explicitly, but Searle does disclose:
[…] selecting at least one of the identified passive devices as the test device based on user input identifying passive devices selected as test devices (¶¶ 60, 89-90, wherein a user chooses to install updates on a selected client device); or […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Salgueiro in view of Zimmer with Searle.  The reason for doing so would have been to facilitate managing remote embedded devices by updating them as specifically desired by a user (Searle: ¶¶ 60, 89-90).


Claim 20 is disclosed by Salgueiro, wherein
20. 	A non-transitory processor-readable storage medium (¶¶ 88-89; see also, ¶ 99) having stored thereon processor-executable instructions configured to cause a processor (¶ 92) of a server computing device to perform operations for updating software on passive devices included in an isolated network, the operations comprising: 
receiving a firmware file and information identifying at least one […] of a passive device (Fig. 1 # 130, ¶¶ 16, 30, wherein an update is stored in an update repository, ; 
generating a firmware profile information element based on the received firmware file (¶¶ 25-26, wherein an update manifest includes metadata regarding updates for Internet of Things (IoT) devices); 
querying a global configuration database to identify passive devices that include outdated firmware and match the identified (¶¶ 33-34, wherein a combined data manager based on update metadata determines what IoT devices would be relevant for an update upon being stored in an update repository) […]; 
selecting at least one of the identified passive devices as a test device (¶¶ 51-53, wherein an update specific policy is enforced so that an IoT device is targeted for updating); […]
Salgueiro in view of Zimmer does not disclose explicitly, but Searle does disclose:
[…] make and model […] make and model (¶¶ 50, 52, wherein remote embedded devices, ¶¶ 46-47, with issues in need of resolution through updates are identified by make and model) […]
identifying a proxy agent component that is included in the same isolated network as the test device (¶¶ 1990, 2001, 2009, wherein an M2M gateway acts as a proxy for connected devices, providing local network services, including for distributing updates to devices via specific update mechanisms); 
sending the firmware file to the identified proxy agent component to cause the identified proxy agent component to initiate an update procedure on the test device (¶¶ included in the same isolated network as the identified proxy agent component (¶¶ 1990, 2001, 2009, wherein an M2M gateway acts as a proxy for connected devices, providing local network services, including for distributing updates to devices via specific update mechanisms);
receiving feedback from the proxy agent component included in the same isolated network as the test device, the feedback including state transition information indicating whether the update procedure caused the passive device to transition into a succeeded state, a reverted state, or a failed state […] received from the proxy agent component included in the same isolated network as the test device […] (¶¶ 1990, 2018, wherein installed updates resulting in installation or software faults are reported back to the M2M Cloud server via the local M2M gateway proxy’s update client, in the form of log event notifications (LENs) including for software and configuration events, ¶¶ 2033-2034, whereby update events emitted include when an update installed successfully, a rollback resulted in successfully reverting back after an update failed to install correctly, or the update failed to install successfully and the rollback also failed, ¶¶ 909-912); […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Salgueiro with Searle.  The reason for doing so would have been to facilitate managing remote embedded devices 
Salgueiro in view of Searle does not disclose explicitly, but Zimmer does disclose: 
generating a trust score for the firmware file based on the feedback (Fig. 1 # 92, ¶ 51, wherein an evaluation manager assigns trustworthiness ranking scores to each device’s firmware resource table (FRT), ¶¶ 9, 25, based on observed data from monitored device behavior, ¶¶ 54-55) […] ; and 
determining whether to send the firmware file to other identified passive devices based on the generated trust score (Fig. 3 # 346, ¶¶ 63, 85, wherein the firmware from the device’s firmware resource table (FRT) with the highest trustworthiness ranking score is utilized to update other devices, ¶ 103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Salgueiro in view of Searle with Zimmer.  The reason for doing so would have been to maximize the quality of the firmware to be installed on client devices (Zimmer: ¶¶ 54-55, 63, 85, 103).



Claims 3-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Salgueiro in view of Searle and Zimmer, and further in view of Zavesky, U.S. Patent Application No. US 2019/0215688 A1 (hereinafter Zavesky).
Claim 3 is not disclosed explicitly by Salgueiro in view of Zimmer and Zavesky, but is disclosed by Searle wherein
3. 	The method of claim 1, further comprising […] in multiple isolated networks in response to determining, based on the generated trust score, that the firmware file should be sent to the other identified passive devices (¶¶ 1990-1991, wherein secure intelligent device software management includes the M2M Cloud securely distributing and installing software updates over secure channels, including via VPN to M2M gateways acting as proxies for connected devices, ¶¶ 2001, 4417).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Salgueiro in view of Zimmer and Zavesky with Searle.  The reason for doing so would have been to securely facilitate managing remote embedded devices that tend to be inaccessible and impracticable to update (Searle: ¶¶ 46-47, 1990-1991).
Salgueiro in view of Searle and Zimmer does not disclose explicitly, but Zavesky does disclose wherein:
[…] issuing a single command to securely update a plurality of passive devices (¶¶ 34, 94, wherein a multitude of IoT devices are managed by a probe device that provides security synchronization and updates to the multitude of IoT devices as a group regardless of their number automatically and with no administration, ¶ 109) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Salgueiro in view of Searle and Zimmer with Zavesky.  The reason for doing so would have been to automate managing remote embedded devices en masse (Zavesky: ¶¶ 34, 94, 109).
Claim 4 is not disclosed explicitly by Salgueiro in view of Zimmer and Zavesky, but is disclosed by Searle wherein 
4. 	The method of claim 3, wherein the issuing the single command to securely update the plurality of passive devices in multiple isolated networks comprises sending the single command through multiple layers of network obstacles (¶¶ 1990-1991, wherein secure intelligent device software management includes the M2M Cloud securely distributing and installing software updates over secure channels, including via VPN to M2M gateways acting as proxies for connected devices, ¶¶ 2001, 4417).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Salgueiro in view of Zimmer and Zavesky with Searle.  The reason for doing so would have been to securely facilitate managing remote embedded devices that tend to be inaccessible and impracticable to update (Searle: ¶¶ 46-47, 1990-1991).
Claim 13 is not disclosed explicitly by Salgueiro in view of Searle and Zimmer, but is disclosed by Zavesky wherein 
13. 	The method of claim 1, wherein selecting at least one of the identified passive devices as the test device comprises: 
rendering a list of devices on an electronic display associated with the CUS computing device (¶¶ 109, 111, wherein a report listing devices and associated update-related metadata is sent to a user, whereby the user’s device has a display for display reports, ¶¶ 121-122); and […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Salgueiro in view of Zimmer 
Salgueiro in view of Zimmer and Zavesky does not disclose explicitly, but Searle does disclose:
[…] receiving user input identifying devices selected as test devices (¶¶ 60, 89-90, wherein a user chooses to install updates on a selected client device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Salgueiro in view of Zimmer and Zavesky with Searle.  The reason for doing so would have been to facilitate managing remote embedded devices by updating them as specifically desired by a user (Searle: ¶¶ 60, 89-90).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is 571-272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        




/Timothy Sowa/
Examiner, Art Unit 2448